10-401-ag
         Mohammad v. Holder
                                                                                       BIA
                                                                               A098 224 015
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 14 th day of December, two thousand               ten.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                      Circuit Judges.
11       _______________________________________
12
13       MAHTABUDDIN PATEL MOHAMMAD,
14                Petitioner,
15
16                            v.                                10-401-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                Khagendra Gharti-Chhetry, New York,
24                                      New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Lyle D. Jentzer, Senior
28                                      Litigation Counsel; John M. McAdams,
29                                      Jr., Attorney, Office of Immigration
30                                      Litigation, Civil Division, United
31                                      States Department of Justice,
32                                      Washington, D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

5            Petitioner Mahtabuddin Patel Mohammad, a native and

6        citizen of India, seeks review of a January 6, 2010 order of

7        the BIA denying his motion to reopen.   In re Mahtabuddin

8        Patel Mohammad, No. A098 224 015 (B.I.A. Jan. 6, 2010).       We

9        assume the parties’ familiarity with the underlying facts

10       and procedural history in this case.

11           We review the BIA’s denial of a motion to reopen for

12       abuse of discretion.   Kaur v. BIA, 413 F.3d 232, 233 (2d

13       Cir. 2005) (per curiam).   An alien may file only one motion

14       to reopen and must do so within 90 days of the final

15       administrative decision.   8 U.S.C. § 1229a(c)(7); 8 C.F.R.

16       § 1003.2(c)(2).

17           Here, Mohammad’s motion to reopen was indisputably

18       time-barred as it was filed more than one year after the

19       BIA’s dismissal of his appeal of his removal order.     See

20       8 C.F.R. § 1003.2(c)(2). However, there are no time or

21       numerical limitations if the alien establishes materially

22       “changed country conditions arising in the country of


                                       2
1    nationality.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see also

2    8 C.F.R. § 1003.2(c)(3)(ii).     Mohammad contends that the BIA

3    abused its discretion in denying his motion as untimely

4    because it failed to consider his evidence of changed

5    country conditions.     The record does not support this claim,

6    as the BIA explicitly referenced his evidence.     See Xiao Ji

7    Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338 (2d Cir.

8    2006).

9        Moreover, the BIA reasonably found that Mohammad did

10   not establish changed country conditions.     See Jian Hui Shao

11   v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing the

12   BIA’s factual findings regarding changed country conditions

13   under the substantial evidence standard).     Although Mohammad

14   submitted evidence detailing violence by Hindu extremists

15   against Muslims, the record included evidence of similar

16   violence before 2006.     The BIA did not abuse its discretion

17   in according little weight to the letter from Mohammad’s

18   wife or Mohammad’s own statement that his wife had told him

19   about threats to his life.     See Xiao Ji Chen, 471 F.3d at

20   324 (finding that the weight afforded to the applicant’s

21   evidence in immigration proceedings lies largely within the

22   discretion of the agency).     The letter does not provide any


                                     3
1    details of changes in India in general, and the wife’s

2    evidence of threats to Mohammad’s life after his September

3    2006 hearing does not represent changed conditions, since

4    Mohammad had submitted evidence of similar alleged threats

5    to his life as part of his original application for asylum.

6        Because substantial evidence supports the BIA’s finding

7    that Mohammad failed to demonstrate changed country

8    conditions, the BIA did not abuse its discretion in denying

9    his motion to reopen.   As it was not an abuse of discretion

10   to deny the motion as untimely, we do not address his

11   argument that he demonstrated his prima facie eligibility

12   for asylum, withholding of removal, and related relief.     See

13   8 U.S.C. § 1229a(c)(7)(C)(ii).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.    Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk

                                    4